Exhibit 14.2 Grant Thornton Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement Form F-3 (No. 333-111019, 333-119998, 333-126257, 333-143399) and related Prospectus and on Form S-8 (No. 333-118897, 333-113420, 333-141306, 333-139717) pertaining to the Employees' Stock Option Plan of Pointer Telocation Ltd., of our report dated March 23, 2010, with respect to the financial statements of Pointer Localizacion Y Asistencia S.A, included in this Annual Report (Form 20-F) of Pointer Telocation Ltd.,for the year ended December 31, 2009. /s/ Grant Thornton Argentina S.C. Buenos Aires, Argentina March 23, 2010
